Per Curiam :
There can be no doubt that the license referred to in the act (L. 1875, ch. 249, § 1) is a written license. The legislature could not possibly have intendéd that sucli an important fact should be left to mere recollection. And how could the department of docks grant an oral license ? — a'license embodied in no written resolution and not' even entered upon the minutes. It might as well be said that the aldermen, as a board, could grant an oral permit. It would be strange, indeed, were such a question of fact to depend for its solution upon a conflict of evidence between the board and the alleged grantee. Besides, the wordssubject to the conditions and restrictions contained in such license or authority ” plainly import a writing. Such writing would seem to be as necessary to the protection of the licensee as to the orderly administration of the. affairs of the department.
The order should be affirmed, with $10 costs, and disbursements*
Present — Davis, P. J., Brady and Barrett, NT.
Order affirmed, with $10 costs, and disbursements.